Citation Nr: 0921207	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  00-21 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability.

2.  Entitlement to an initial disability rating in excess of 
30 percent for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The Veteran had active service from February 1972 to March 
1973. 

This matter has been certified to the Board of Veterans' 
Appeals (BVA or Board) as an appeal from a February 2000 
rating decision of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Detroit, Michigan, which denied the 
Veteran's claim of entitlement to service connection for an 
acquired psychiatric disability.

This case was previously before the Board in August 2005 when 
it was remanded for additional due process considerations.  
Subsequently, in a September 2007 rating decision, service 
connection was granted for the Veteran's acquired psychiatric 
disability, and a 30 percent disability evaluation was 
assigned, effective September 10, 1998.  The Veteran 
disagreed with the disability evaluation assigned and the 
case was returned to the Board for appellate consideration.

The issue of entitlement to an initial disability rating in 
excess of 30 percent for an acquired psychiatric disability 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


FINDING OF FACT

In a September 2007 rating decision, service connection was 
granted for the Veteran's acquired psychiatric disability, 
and a 30 percent initial disability evaluation was assigned, 
effective September 10, 1998.  


CONCLUSION OF LAW

This appeal on the merits has become moot by virtue of a 
September 2007 rating decision grant of service connection 
for the Veteran's acquired psychiatric disability, and there 
remains no matter in controversy for which the Board has 
jurisdiction.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 
2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran completed an appeal from a February 2000 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Detroit, Michigan, which denied the Veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disability.  38 U.S.C.A. § 7104.  In an action 
dated in August 2005, the Board remanded the issue to the RO 
for additional due process considerations.  Subsequently, in 
a September 2007 rating decision, service connection was 
granted for the Veteran's acquired psychiatric disability, 
and a 30 percent disability evaluation was assigned, 
effective September 10, 1998.  This appeal on the merits has 
become moot by virtue of the September 2007 rating decision 
grant in full of the Veteran's claim of entitlement to 
service connection for an acquired psychiatric disability, 
and must be dismissed for lack of jurisdiction.  See 38 
U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002).


ORDER


The appeal is dismissed.


REMAND

As noted above, a September 2007 rating decision granted 
service connection for acquired psychiatric disability, and 
assigned a 30 percent initial disability evaluation, 
effective September 10, 1998.  In an October 2007 statement, 
the Veteran indicated that he disagreed with the disability 
evaluation assigned by the RO for his acquired psychiatric 
disability.  This constitutes a timely notice of disagreement 
(NOD) with the RO's September 2007 rating decision.  So this 
claim must be remanded to the RO for issuance of a statement 
of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999).  (In this regard, the Board notes that a 
supplemental statement of the case issued in September 2007, 
was prior to receipt of the notice of the disagreement, and 
did not reflect consideration of all relevant evidence of 
record for the rating period on appeal, including from 
September 1998.)  The Veteran also must be given an 
opportunity to perfect an appeal to the Board concerning this 
issue by submitting a timely substantive appeal (e.g., a VA 
Form 9 or equivalent statement).  See 38 C.F.R. §§ 20.200, 
20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305.

Furthermore, as pointed out by the Veteran's representative 
in the May 2009 informal hearing presentation, the Veteran 
asserted in his October 2007 NOD that his symptoms due to his 
service-connected acquired psychiatric disability render him 
unemployable and that he now receives Social Security 
disability benefits as a result of this disability.  In 
addition, the Board acknowledges that the Veteran's 
representative raised a claim of entitlement to a total 
disability evaluation for compensation purposes based on 
individual unemployability (TDIU) in the May 2009 informal 
hearing presentation.  However, this claim has not yet been 
adjudicated by the RO.  The disposition of the Veteran's 
claim of entitlement to an increased disability rating for 
acquired psychiatric disability could potentially impact 
the disposition of the claim of entitlement to a TDIU, and 
vice versa.  See Norris v. West, 12 Vet. App. 413 (1999).  
When the record contains evidence of potential entitlement to 
a total disability rating based on individual unemployability 
(TDIU), that evidence becomes an inferred claim that must be 
adjudicated.  See Norris v. West, 12 Vet. App. 413 (1999); 
see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001) (Once a veteran submits evidence of a medical 
disability and makes a claim for the highest rating possible, 
and additionally submits evidence of unemployability, the 
"identify the benefit sought" requirement of 38 C.F.R. § 
3.155(a) is met and the VA must consider total disability 
based on individual unemployability). In VAOPGCPRPEC 6-96, VA 
General Counsel held that when the issue of entitlement to an 
extraschedular rating or a TDIU rating for a particular 
service-connected disability or disabilities is raised in 
connection with a claim for an increased rating for such 
disability or disabilities, the Board would have jurisdiction 
to consider that issue and if the Board determines that 
further action by the RO is necessary with respect to the 
issue, the Board should remand that issue.  See also, Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue 
has been rendered).  This also avoids piecemeal adjudication 
of the claims with common parameters.  See Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996).

Moreover, as previously discussed, the Veteran, in his 
October 2007 NOD, reported that he was awarded disability 
benefits by the Social Security Administration (SSA) related 
to his acquired psychiatric disability.  He requested that VA 
obtain those records, as there were pertinent medical records 
associated with his claim for SSA benefits.  The Board 
acknowledges that a copy of the favorable decision and that 
the supporting medical records pertinent to the claim have 
not yet been obtained.  See Dixon v. Gober, 14 Vet. App. 168, 
171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  
These records must also be obtained and associated with the 
other evidence in the claims file.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

VA must make a "reasonable effort" to obtain these and 
other relevant records.  If the RO did make a reasonable 
effort to obtain all of the Veteran's VA medical treatment 
records and his Social Security records, but they were 
unavailable, there is no specific indication in the file that 
these records do not exist or that further attempts to obtain 
them would be futile.  See 38 U.S.C.A. § 5103A(b) (West 
2002).  As VA has a duty to request all available and 
relevant records from Federal agencies, a search must be made 
for any VA medical records or SSA records that might be 
available for consideration in this appeal.  See 
38 C.F.R. § 3.159(c)(2), (c)(3) (2008).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

In addition, the Board acknowledges that the Veteran was most 
recently afforded VA examination for his acquired psychiatric 
disability in July 2007, in connection with his initial claim 
for service connection.  A copy of the examination report is 
associated with his claims file.  However, the Veteran and 
his representative continue to assert that his symptoms are 
more severe than currently evaluated.  See Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); see, too, Allday v. Brown, 
7 Vet. App. 517, 526 (1995).   Similarly, the Board notes 
that symptoms related to any nonservice-connected disorders 
generally cannot be used as grounds for increasing the rating 
for his acquired psychiatric disability, and the Board cannot 
render an informed decision concerning the level of 
disability caused by his service-connected acquired 
psychiatric disability in the absence of specific medical 
information regarding the coexisting disabilities.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is 
precluded from differentiating between symptomatology 
attributed to a nonservice-connected disability and a 
service-connected disability in the absence of medical 
evidence that does so).  

As such, in order to effectively evaluate the Veteran's 
acquired psychiatric disability, more recent objective 
characterizations of the condition and its associated 
symptomatology, as well as a more recent GAF score - 
including an opinion as to the basis of the score, 
are required.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999) (when the veteran appeals the initial rating 
assigned for his disability, just after establishing his 
entitlement to service connection for it, VA must consider 
his claim in this context - which includes determining 
whether he is entitled to a "staged" rating to compensate 
him for times since the effective date of his award when his 
disability may have been more severe than at other times 
during the pendency of his appeal).   Furthermore, an opinion 
is also needed concerning whether his service-connected 
acquired psychiatric disability is of sufficient severity to 
realistically render him unable to obtain and retain 
substantially gainful employment.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Therefore, an additional 
VA opinion would be useful in evaluating the appeal.  See 
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at 
VA health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete SSA 
records and associate this additional 
evidence with his claims file.  The SSA 
records should include, but are not 
limited to, all clinical records and 
examination reports, as well as a copy of 
the notice to the Veteran of that 
agency's determination of entitlement to 
such benefits, any hearing transcripts, 
etc.

2.  Schedule the Veteran for VA mental 
status examination to ascertain the 
current severity and all manifestations 
of his service-connected acquired 
psychiatric disability.

Conduct all testing and evaluation needed 
to make this determination.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand, and 
he or she is asked to indicate that he or 
she has reviewed the claims folder.  The 
examiner should review the results of any 
testing prior to completion of the report 
and should detail the Veteran's 
complaints and clinical findings, 
clinically correlating his complaints and 
findings to each diagnosed disorder.  The 
examiner also should comment on the 
Veteran's current level of social and 
occupational impairment due to his 
acquired psychiatric disability, 
including an opinion as to whether he is 
able to obtain or retain substantially 
gainful employment.  

The examiner should also assign an Axis V 
diagnosis, Global Assessment of 
Functioning (GAF) score, consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Psychiatric Disorders, and explain what 
the assigned score represents.  This 
includes, if possible, sorting what 
measure of the GAF score is attributable 
to the acquired psychiatric disability 
versus other conditions (whether mental 
and/or physical).  If it is not possible 
to make this differentiation, please 
expressly indicate this and explain why 
this cannot be done.  

Any indications that the Veteran's 
complaints or other symptomatology are 
not in accord with the objective findings 
on examination, should be directly 
addressed and discussed in the 
examination report.  Please also discuss 
the rationale of all opinions provided.  

3.  The RO must readjudicate the issue of 
entitlement to an initial evaluation in 
excess of 30 percent for "acquired 
psychiatric disability."  In this 
regard, the specific psychiatric 
diagnosis or diagnoses that are deemed 
service connected should be specified.  
If the benefit sought is not granted, the 
RO must provide the Veteran a statement 
of the case with respect to his claim of 
entitlement to an increased initial 
evaluation for "acquired psychiatric 
disability," rated 30 percent effective 
from September 10, 1998.  The statement 
of the case must reflect consideration of 
all relevant evidence of record for the 
rating period on appeal, including from 
September 1998.  The Veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  

If, and only if, the appellant submits a 
timely substantive appeal concerning this 
additional issue should the claim be 
forwarded to the Board for appellate 
consideration.

4.  Following completion of the 
aforementioned development, but prior to 
returning the claim to the Board, the RO 
should also adjudicate the veteran's TDIU 
claim.  Notice of the determination, and 
his appellate rights, should be provided 
to the appellant.

The veteran must be advised that a timely 
notice of disagreement, and substantive 
appeal (e.g., a VA Form 9) concerning the 
TDIU issue must be received in order to 
invoke the Board's appellate 
consideration.  If, and only if, the 
veteran submits a timely substantive 
appeal concerning the TDIU claim, 
following issuance of a statement of the 
case, should this additional issue be 
forwarded to the Board for appellate 
consideration.  

Thereafter, the case should be returned to the Board, as 
warranted.
.
The purpose of this remand is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case either favorable or unfavorable at 
this time.  No action is required of the Veteran until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


